Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action for application #16/886707, Telescopic Tube With Adjustment Memory Function, filed 5/28/2020.  Claims 1-10 are pending and subject to Election/Restriction Requirement.

Election/Restrictions
This application contains claims directed to the following patentably distinct species. The Applicant is required to select ONE species and identify the claims drawn to that selected species.
Species 1: Figures 1-7A
Species 2: Figures 8-15
Species 3: Figures 16-21
 The species are independent or distinct because the structure of each of the species varies. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species not only have different structure, but additionally functionally work differently. For example while species 1 and 2 both have square-shaped tubes and an adjustment button, species 1 has a polygonal hole in the outer tube, into which the abutting section of the button resides in during the released position and the abutting section presses upon the inside wall of the outer tube in the locked position, while species 2 teaches that the outer tube has a round hole and the inner mounting member has the polygonal hole so that the pin section of the button is shorter and the abutting section of the button resides in the inner mounting member during the release position and presses against the inner wall of the inner mounting member during the locked position. Additionally, species 3 teaches round tubes, and teaches additional structure such as a stop member with small and large diameter holes, a fastening pin and engaging hole, and the tubes must be rotated with respect to one another during adjustment of the button. Therefore searching each of the species would require various search strategies including different text strings, and additional class/subclass searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on M-T 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632